Citation Nr: 0844233	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

Service connection for a back disability was initially denied 
by the RO in a November 1986 rating decision.  

The veteran attempted to reopen his claim in October 1993.  
The RO denied his claim in a February 1994 rating decision, 
which he did not appeal.  

In November 2003, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for a low 
back disability.  The claim was reopened and denied in the 
above-referenced June 2004 rating decision.  The veteran 
requested review by a decision review officer (DRO), who 
conducted a review of the claim and confirmed the RO's 
findings in an August 2005 statement of the case (SOC).  The 
appeal was perfected with the timely submission of a 
substantive appeal (VA Form 9) in June 2006.

In August 2008, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge in San Antonio, Texas.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.




FINDINGS OF FACT

1.  In February 1994, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the February 1994 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury.


CONCLUSIONS OF LAW

1.  The February 1994 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the February 1994 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of a low 
back injury.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].



The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated December 12, 2003, including evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

With respect to notice to the veteran regarding new and 
material evidence, the December 2003 VCAA letter stated, 
"[y]ou were previously denied service-connected compensation 
for back injury and were notified of the decision by letter 
dated September 17, 1993."  See the December 12, 2003 VCAA 
letter, page 1. Although the December 2003 VCAA letter did 
not refer to the RO's most recent previous denial of the 
veteran's claim on the merits (February 1994), there is no 
prejudicial error with respect to the veteran's notice 
because both the September 1993 and February 1994 decisions 
denied the veteran's claim for the same reason; namely, that 
the medical evidence of record failed to show a chronic back 
disability at the time of service discharge or a continuity 
of symptomatology thereafter.      See the September 1993 and 
February 1994 RO rating decisions.  

The December 2003 VCAA letter further notified the veteran 
that evidence sufficient to reopen his previously denied 
claim must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  As such, the 
veteran was adequately advised of the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the above-referenced December 
2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the December 2003 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The letter also specifically indicated receipt of the 
veteran's service medical records and recent VA medical 
records.  The veteran was also advised in the letter that a 
VA examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
December 2003 letter informed the veteran that VA would make 
reasonable efforts to obtain private records or evidence 
necessary to support his claim.  Included with the letter 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete such so that the RO could obtain private records on 
his behalf.  

The December 2003 letter further emphasized: "[y]ou must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159 (b) in 
a March 20, 2006 VCAA letter, on page 2.  However, 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the March 20, 2006 letter from the RO.  In any 
event, because the veteran's request to reopen his claim is 
now being denied by the Board, elements (4) and (5) are moot.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The record contains a decision of a Social Security 
Administration (SSA) Administrative law Judge which awarded 
the veteran SSA disability benefits.  
The medical records upon which that decision was based are 
not in the record.    Although the duty to assist normally 
requires the Board to obtain such records, 
[see Murincsak v. Derwinski, 2 Vet. App. 363 (1992)], because 
the veteran's claim has not been reopened, this duty has not 
attached.  Moreover, the veteran has not suggested that the 
SSA records would contain any information which would serve 
to reopen his claim.   It would be highly unlikely that such 
records would address the etiology of the back disability, 
since that is not a matter of relevance to SSA disability 
determinations.  See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of his claim.  As was detailed in the Introduction, 
the veteran testified before the undersigned Veterans Law 
Judge in August 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
November 2003, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old evidence"

At the time of the February 1994 rating decision, the 
evidence of record included the veteran's service treatment 
records, VA outpatient records from September 1991 to January 
1992, and private medical records from June 1993.  

The veteran's service treatment records indicate that he fell 
from a 10 foot pole onto the left side of his back while 
training in July 1967.  A July 1967 radiographic report 
indicated "scoliosis convex to the left, in the lower lumbar 
region.  No other abnormality seen."  See a July 24, 1967 
radiographic report.  On July 27, 1967, the veteran reported 
that his low back felt "better" but still had some pain.  

There is no further mention of a back problems in the 
veteran's service treatment reports.  The veteran's April 
1969 separation exam indicated a normal evaluation of the 
spine, and the veteran stated at that time, "I am in good 
health."  See the veteran's April 13, 1969 separation 
examination report.  

There was no relevant evidence for over two decades after 
service.  The veteran's initial, claim of entitlement to 
service connection for a back disability was denied by the RO 
in a November 1986 rating decision on the basis that the 
condition "resolved".  The RO noted that the veteran had 
received no post-service medical treatment for his back.   


An October 1991 VA outpatient treatment record indicates that 
the veteran sought treatment for pain across his back.  
Additional private treatment records from June 1993 indicate 
a "lumbar plexis nerve injury," [See the June 10, 1993 
chiropractic physician's report of R.S.H., D.C.] and "early 
degenerative changes, mid lumbar spine" [See the June 10, 
1993 physician's report of J.H., D.C.].  

The veteran indicated to R.S.H. in June 1993 that his low 
back pain had been present off and on since he was in the 
military in the 1960's.  See the June 10, 1993 report of 
R.S.H., D.C.

The February 1994 rating decision

The veteran's claim of entitlement to service connection for 
a back disability was denied in the February 1994 RO rating 
decision.  The RO found that despite the veteran's in-service 
back treatment and his contentions of continuous back 
problems since his separation, "no chronic condition is 
shown by service medical records or post-service medical 
evidence."    In essence, the claim was denied  because the 
record at that time did not include evidence of a 
relationship between the veteran's newly-diagnosed low back 
disability and his military service [i.e., Hickson element 
(3)].  

The veteran was informed of the February 1994 RO rating 
decision and of his appeal rights by letter from the RO dated 
March 10, 1994.  He did not appeal.  

In November 2003, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  Additionally received evidence will be 
discussed below.

Analysis

The unappealed February 1994 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
low back disability is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

Although the RO reopened the veteran's claim in the June 2005 
rating decision, the question of whether new and material 
evidence has been received is one that must be addressed by 
the Board, notwithstanding a decision favorable to the 
appellant that may have been rendered by the RO.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  

[The Board notes in passing that although the RO reopened the 
veteran's claim in June 2005, it did not specifically explain 
what evidence it believed was new and material.]  

As was mentioned above, in February 1994 the RO denied the 
veteran's claim because no relationship could be established 
between the veteran's low back disability and his military 
service [Hickson element (3)].  The Board's present inquiry 
as to whether new and material evidence has been received 
will therefore focus on that crucial element.   

The evidence added to the veteran's claims folder since 
February 1994 consists of VA and private treatment records, 
copies of the veteran's service medical records, 
a decision by the Social Security Administration (SSA), the 
report of an October 2005 VA examination, the veteran's 
written statements, and the August 2008 hearing transcript.  

The medical evidence of record received after the February 
1994 RO rating decision confirms that the veteran has a 
current low back disability.  See an October 2005 VA 
examination report, page 4 [where the veteran was diagnosed 
with "[d]egenerative disc disease, lumbar spine, mild, 
primarily affecting the L4-L5 junction."].  Although new, 
such evidence is repetitive of evidence which was already in 
the file; element (1) was not at issue in February 1994.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].  Significantly, 
these records do not indicate whether the veteran's current 
low back problems are a result of service. 

Like the veteran's recent treatment records, the SSA decision 
fails to indicate any relationship between the veteran's low 
back disability and his military service.  Therefore, the SSA 
decision, although new, is not material.

The veteran's service medical records were previously 
included in the claims folder, and were considered by the 
February 1994 RO.  Therefore, the resubmission of copies of 
identical records is new.  In any event, element (2) was and 
is not in contention.  
 
With respect to the crucial matter of medical nexus, the 
October 2005 VA examiner's report specifically stated that 
the veteran's low back condition "was not caused directly or 
indirectly by his single episode of trauma sustained in July 
of 1967 while on active duty."  See the October 2005 VA 
examiner's report, page 5.  The examiner further stated, 
"[i]t is the opinion of this examiner that [the veteran's] 
current level of mild degenerative disc disease is age-
related . . . ."  This examination report is against the 
claim and thus it does not constitute new and material 
evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].

With respect to statements and testimony to the effect that 
the veteran's current low back disability is related to his 
military service, and that his back pain has been present off 
and on since he was in the military in the 1960's, such 
evidence is cumulative and redundant of statements made prior 
to the February 1994 decision and considered therein.  
Accordingly, such evidence is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
veteran and his daughter, are not competent to opine on 
medical matters such as etiology and nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  

In short, the additionally added evidence does not serve to 
establish that the veteran's low back disability is medically 
related to his military service.  
The evidence submitted subsequent to the February 1994 denial 
of the veteran's claim is cumulative and redundant of the 
evidence of record at that time, and it therefore does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for residuals of a low back injury is not 
reopened.  
The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for residuals of a low back 
injury is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


